

117 HR 4070 IH: Study To Observe and Prevent (STOP) Human Trafficking Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4070IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Waltz (for himself, Mr. Deutch, Mrs. Murphy of Florida, Mr. C. Scott Franklin of Florida, Mr. Soto, Mr. Diaz-Balart, Mr. Jackson, Mr. Pfluger, Mr. Vargas, Mr. Bilirakis, Mr. McCaul, Mr. Crenshaw, Mr. Weber of Texas, Mr. Harder of California, Mrs. McBath, Mr. Owens, Mr. Gimenez, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General, in coordination with the President’s Interagency Task Force to Monitor and Combat Trafficking in Persons, to study the prevalence and instances of human trafficking at adult entertainment clubs in the United States, and for other purposes.1.Short titleThis Act may be cited as the Study To Observe and Prevent (STOP) Human Trafficking Act of 2021. 2.Study on the prevalence and instances of human trafficking at adult entertainment clubs(a)Study RequiredThe Attorney General, in coordination with the President’s Interagency Task Force to Monitor and Combat Trafficking in Persons, shall conduct a study on the prevalence and instances of human trafficking at adult entertainment clubs in the United States. In conducting the study, the Attorney General shall collaborate with non-governmental entities with demonstrated expertise in studying human trafficking.(b)Study ContentsIn conducting the study required under subsection (a), the Attorney General shall gather information on—(1)demographic characteristics of victims, including age groups of victims;(2)any relationship between victims of human trafficking and adult entertainment clubs, including victims’ status as an employee, contractor, or licensee; and(3)any methods of fraud, force, or coercion used by human traffickers.(c)ReportNot later than 15 months after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the findings of the study required under subsection (a) and any recommendations of the Attorney General relating to such findings.(d)DefinitionsIn this section:(1)The term adult entertainment club means an establishment that offers or provides live performance, display, or dance of any type involving any actual or simulated performance of sexual activities and nude or seminude exposure. Such an establishment may include one that features entertainment of an erotic nature, including exotic dancers, strippers, male or female impersonators, or similar entertainers.(2)The term human trafficking has the meaning given the term severe form of trafficking in persons in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102).